Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-29-2004

Reid v. Vaughn
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3824




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Reid v. Vaughn" (2004). 2004 Decisions. Paper 319.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/319


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No: 03-3824

                                     GIOVANNI REID,

                                               Appellant

   DONALD VAUGHN, SCI GRATERFORD; THE DISTRICT ATTORNEY OF
THE COUNTY OF PHILADELPHIA; THE ATTORNEY GENERAL OF THE STATE
                      OF PENNSYLVANIA

                     On Appeal From the United States District Court
                         for the Eastern District of Pennsylvania
                               D.C. Civil No. 01-cv-02385
                           District Judge: Hon. Stewart Dalzell

             Before: McKEE, ALDISERT and GREENBERG, Circuit Judges

                        Submitted under Third Circuit LAR 34.1(a)
                                   September 23, 2004

                                (FILED September 29, 2004)


                                          OPINION


McKee, Circuit Judge

       Giovanni Reid, a state prisoner, appeals the district court’s dismissal of his writ for

a petition of habeas corpus following the district court’s grant of a certificate of

appealability. For the reasons set forth below, we will affirm.

       Inasmuch as we are writing only for the parties who are familiar with the

background of this case, we need not repeat the factual or procedural history except to the
extent that it may be helpful to our brief discussion.

       On appeal, Reid sets forth several claims of error. Except for one of those claims,

each was thoroughly considered and analyzed in the district court’s thoughtful

Memorandum Opinion dated, August 27, 2003, and we can affirm substantially for the

reasons set forth in that Memorandum Opinion.

       The one issue not covered in that Memorandum Opinion is Reid’s claim that the

district court erred in failing to consider his claim of cumulative error based upon the

combined effect of two alleged Brady violations. Appellant’s Br. at 24-5. Reid correctly

notes that, under Kyles v. Whitley, 514 U.S. 419 (1995), individual errors which do not

alone create constitutional error can, when combined, have a cumulative effect which

does rise to the level of constitutional error. See also Cargle v. Mullin, 317 F.3d 1196,

1206 (10th Cir. 2003) (“[a] cumulative-error analysis aggregates all errors found to be

harmless and analyzes whether their cumulative effect on the outcome of the trial is such

that collectively they can no longer be determined to be harmless.”). Thus, Reid need

establish only two elements: “(1) at least two errors were committed in the course of the

trial; [and] (2) considered together, along with the entire record, the multiple errors so

infected the jury’s deliberation that they denied [Reid] a fundamentally fair trial.”

Alvarez v. Boyd, 225 F.3d 820, 824 (7th Cir. 2000).

       Reid’s claim of cumulative error is based upon (1) the failure to disclose the

payment of cash to a witness and (2) the prosecutor’s subsequent “agitated” interaction



                                              2
with that witness. Reid claims that, had these two items been disclosed, “defense counsel

could have argued that the prosecution had such a weak case . . . that it felt compelled to

pressure one witness into changing his testimony and to pay both witnesses hundreds of

dollars to ensure their appearance and cooperation at the preliminary hearing.”

Appellant’s Br. at 25.

       The district court held a hearing into the disputed factual issues underlying Reid’s

claims and correctly resolved each of the claims on their individual merits. We can add

little to the district court’s thoughtful explanation of its rejection of those claims, and

Reid’s attempt to weave them into an enhanced claim by invoking the doctrine of

cumulative error under Kyles does not change the result. Thus, because we conclude that

the cumulative effect of these two violations did not “so infect[] the jury’s deliberation

that they denied [Reid] a fundamentally fair trial,” Reid is not entitled to relief under

Kyles and the cumulative-error doctrine.

       Therefore, for the reasons set forth above, we will affirm the district court’s order

dated August 28, 2003.




                                               3